18-2778
     Darji v. Wilkinson
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A205 727 174
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 25th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   MADHAV DARJI,
15            Petitioner,
16
17                        v.                                     18-2778
18                                                               NAC
19   MONTY WILKINSON, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24
25   FOR PETITIONER:                      Jason Schaffer, Esq., New York,
26                                        NY.
27


     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting
     Attorney General Monty Wilkinson is automatically substituted for
     former Acting Attorney General Jeffrey A. Rosen as Respondent.
 1   FOR RESPONDENT:              Ethan P. Davis, Acting Assistant
 2                                Attorney General; Jessica E.
 3                                Burns, Senior Litigation Counsel,
 4                                Edward C. Durant, Attorney, Office
 5                                of Immigration Litigation, United
 6                                States Department of Justice,
 7                                Washington, DC.
 8
 9         UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13         Petitioner Madhav Darji, a native and citizen of Nepal,

14   seeks review of an August 21, 2018, decision of the BIA

15   affirming an October 25, 2017, decision of an Immigration

16   Judge (“IJ”) denying asylum, withholding of removal, and

17   relief under the Convention Against Torture (“CAT”).               In re

18   Madhav Darji, No. A205 727 174 (B.I.A. Aug. 21, 2018), aff’g

19   No. A205 727 174 (Immig. Ct. N.Y. City Oct. 25, 2017).                   We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history.

22         We review the agency’s adverse credibility determination

23   under   the   substantial   evidence    standard.         See    8 U.S.C.

24   § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

25   Cir. 2018).    “Considering the totality of the circumstances,

26   and   all   relevant   factors,   a   trier   of   fact    may    base   a


                                       2
 1   credibility       determination     on      the   demeanor,   candor,     or

 2   responsiveness of the applicant . . . , the consistency

 3   between     the    applicant’s    or       witness’s   written   and    oral

 4   statements . . . , the internal consistency of each such

 5   statement, the consistency of such statements with other

 6   evidence of record . . . and any inaccuracies or falsehoods

 7   in   such     statements,        without      regard    to    whether     an

 8   inconsistency, inaccuracy, or falsehood goes to the heart of

 9   the applicant’s claim, or any other relevant factor.”                      8

10   U.S.C. § 1158(b)(1)(B)(iii).               “We defer . . . to an IJ’s

11   credibility determination unless, from the totality of the

12   circumstances, it is plain that no reasonable fact-finder

13   could make such an adverse credibility ruling.”               Xiu Xia Lin

14   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

15   Gao, 891 F.3d at 76.       Here, the agency’s adverse credibility

16   determination is supported by substantial evidence, including

17   inconsistencies in Darji’s testimony.

18        Although Darji asserted that he and his family were

19   targeted by Maoists, the IJ was reasonably skeptical based on

20   the fact that Darji’s testimony was unclear and difficult to

21   follow.      See    8   U.S.C.    § 1158(b)(1)(B)(iii).          We    “give

22   particular deference to [credibility determinations] that are


                                            3
 1   based   on      the    adjudicator’s      observation        of     the

 2   applicant’s demeanor,” particularly “where, as here, [the

 3   observations]    are   supported     by   specific       examples    of

 4   inconsistent testimony.”    Li Hua Lin v. U.S Dep’t of Justice,

 5   453 F.3d 99, 109 (2d Cir. 2006).          The record supports the

 6   IJ’s assessment of Darji’s testimony because it reflects his

 7   varying and unclear answers as to whether he was a member of

 8   the Nepali Congress Party (“NCP”), the difference between the

 9   NCP and the Nepali Student Union, and why his original asylum

10   application placed him in India during a large part of his

11   alleged persecution in Nepal.

12       The agency also reasonably relied on inconsistencies in

13   the evidence presented by the petitioner.           Darji’s statements

14   at his credible fear interview conflicted with his testimony,

15   and he omitted incidents of persecution during the interview.

16   As an initial matter, the interview record bore sufficient

17   “hallmarks of reliability”      because       the     interview     was

18   memorialized    in a   typewritten     list     of     questions    and

19   answers, Darji had an interpreter, his responses indicated

20   that he understood the questions, and the interview included

21   questions about past harm and fear of future harm as needed

22   to elicit an asylum claim.      See Ming Zhang v. Holder, 585


                                     4
 1   F.3d   715,   725   (2d   Cir.    2009).        Significantly,      Darji’s

 2   testimony and interview statement were inconsistent with

 3   respect to where a 2000 incident occurred, whether Maoists

 4   beat him or his father during that incident, and how much

 5   money they demanded.       As a result, the IJ was not compelled

 6   to   accept   Darji’s     assertion     that    he    provided   the     same

 7   information    to   the   interpreter      at    the    interview    as   he

 8   testified to at the hearing, particularly as the interview

 9   record indicates that Darji understood the interpreter.                   See

10   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

11   petitioner must do more than offer a plausible explanation

12   for his inconsistent statements to secure relief; he must

13   demonstrate that a reasonable fact-finder would be compelled

14   to   credit   his   testimony.”    (internal         quotation   marks    and

15   citations omitted)).       Nor did the IJ err in relying on Darji’s

16   failure to mention 2008 and 2011 interactions with the Maoists

17   during the interview especially since those were more recent

18   incidents central to his claim.            See Hong Fei Gao, 891 F.3d

19   at 78–79 (weight given to an omission depends, in part, on

20   whether “facts are ones that a credible petitioner would

21   reasonably have been expected to disclose under the relevant

22   circumstances”).


                                         5
 1         The agency also reasonably relied on inconsistencies

 2   between Darji’s original and amended asylum applications.

 3   See 8 U.S.C. § 1158(b)(1)(B)(iii).               For example, his original

 4   application only mentioned incidents in 2000 and 2005, while

 5   his amended application included details from incidents in

 6   2008 and 2011.      As noted above, the IJ did not err in relying

 7   on these omissions, which went to the heart of Darji’s asylum

 8   claim.      See Hong Fei Gao, 891 F.3d at 78–81.              The IJ was not

 9   required to credit Darji’s explanation that he had planned to

10   include these incidents in his personal statement because he

11   did   not    include   any    such     statement      with    his    original

12   application.        See Majidi, 430 F.3d at 80.

13         The IJ also reasonably relied on various inconsistencies

14   between      Darji’s       testimony       and     his     wife’s     letter.

15   See 8 U.S.C. § 1158(b)(1)(B)(iii).               For instance, while both

16   referenced      a   2008    confrontation        between     Darji   and   the

17   Maoists, Darji did not allege any physical harm, while his

18   wife’s letter stated that the Maoists beat him mercilessly.

19   Darji and his wife also provided different descriptions of

20   the 2011 incident, with Darji testifying that he was with one

21   friend, and his wife indicating that he was with multiple

22   friends.      Lastly, Darji’s wife described Darji’s father’s


                                            6
 1   2016 beating, which Darji did not even mention in his detailed

 2   written    statement    filed       just     months      after   the     alleged

 3   beating.

 4       Because    Darji’s       testimony       was    in    question,      the    IJ

 5   reasonably    relied    on     his    failure       to    rehabilitate         his

 6   testimony with reliable corroborating evidence.                         See Biao

 7   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

 8   applicant’s failure to corroborate his or her testimony may

 9   bear on credibility, because the absence of corroboration in

10   general makes an applicant unable to rehabilitate testimony

11   that has already been called into question.”).                   Moreover, the

12   IJ did not abuse her discretion by giving limited weight to

13   letters    from      Darji’s       family,     friend,       employer,         and

14   organizations because the authors were not available for

15   cross-examination and some of them were interested parties.

16   See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We

17   defer to the agency’s determination of the weight afforded to

18   an alien’s documentary evidence.”); see also In re H-L-H- &

19   Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (letters from

20   alien’s    friends    and   family    were     insufficient        to    provide

21   substantial support for alien’s claims because they were from

22   interested    witnesses      not     subject       to    cross-examination),


                                           7
 1   overruled on other grounds by Hui Lin Huang v. Holder, 677

 2   F.3d    130,   133–38    (2d    Cir.   2012).          The    IJ    was   likewise

 3   justified      in    giving    limited       weight    to    Darji’s      hospital

 4   records, which provided treatment dates that predated the

 5   alleged hospitalization.

 6          Given   the    inconsistencies         and     the    lack   of    reliable

 7   corroboration, we find that the IJ’s adverse credibility

 8   determination was supported by substantial evidence.                           See

 9   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

10   And since Darji’s claims for asylum, withholding of removal,

11   and CAT relief are all based on the same factual predicates,

12   the IJ’s adverse credibility determination disposes of all

13   three forms of relief.          See Paul v. Gonzales, 444 F.3d 148,

14   156–57 (2d Cir. 2006).

15          For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                       FOR THE COURT:
19                                       Catherine O’Hagan Wolfe,
20                                       Clerk of Court




                                              8